Citation Nr: 1413407	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-14 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date for Survivors' and Dependents' Educational Assistance (Chapter 35) beyond February 1, 2005. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from May 1969 until September 1970.  The appellant claims as his spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

The appellant testified before the undersigned Veterans Law Judge in April 2009. The transcript of the hearing is of record. 

The issue on appeal was remanded by the Board for additional development in June 2009.  In a decision in April 2011, the Board denied the issue.  The Veteran appealed the Board's April 2011 decision.  In an Order, dated in March 2012, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR), and remanded the case to the Board for readjudication consistent with the Joint Motion.  In January 2013, the Board remanded the issue to comply with the Court's instructions.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.   


FINDINGS OF FACT

1. Survivors' and Dependents' Educational Assistance eligibility was established on January 27, 1995, and the Veteran was notified of that determination on February 1, 1995. 

2. The delimiting date for the use of the Survivors' and Dependents' Educational Assistance benefits was February 1, 2005. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond February 1, 2005 for Survivors' and Dependents' Educational Assistance benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the JMR dated in March 2012, the parties agreed that the duty to notify was not satisfied and there was no compliance with the June 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The parties noted that while the Board in the June 2009 remand instructed the RO to send a letter to the Appellant requesting that she "submit any available medical records pertaining to her disability or those of her husband and children", the RO sent a letter in June 2010 requesting that she only provide evidence pertaining to herself.  The parties agreed that this error was prejudicial in light of the fact that the RO provided the Appellant with completely contradictory information than what was insinuated in the June 2009 Board remand.  The parties further noted that the Board in its decision April 2011 conceded that the Veteran's disabilities or their children's disabilities could have prevented the Appellant from pursuing an educational program.

In January 2013 the Board remanded the issue to comply with the instructions set forth in the March 2012 JMR.  Subsequently, the RO provided a fully adequate post-adjudication VCAA notice by letter dated in August 2013.  The appellant was notified of the information and evidence to substantiate her claim of entitlement to an extension of the delimiting date for Survivors' and Dependents' Educational Assistance (Chapter 35) beyond February 1, 2005, to specifically include employment records, medical records, and lay evidence that show she was prevented from initiating or completing an educational program within the otherwise applicable period of eligibility because of a disability that she, her spouse or children have endured.  She was asked to provide the exact beginning and end dates for the period during which she could not go to school or attend training.  The appellant was further advised of the information and evidence that VA will seek to provide, and the information and evidence that she is expected to provide .  The appellant was requested to send the information within thirty days.  To the extent that the August 2013 VCAA notice did not include provisions for the effective date of a claim and for the degree of disability, this omission does not affect the essential fairness of the adjudication of the claim of entitlement to an extension of the delimiting date for Chapter 35 benefits and such omission is nonprejudicial.  The Board finds that there has been substantial compliance with the Board's January 2013 remand directive and no further development is required.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  

To the extent that the VCAA notice requirements were fully complied with after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in November 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  The Veteran did not provide the information and evidence that the RO requested in the August 2013 notice letter.  In a letter in September 2013, the RO notified the appellant that her claim was denied because she failed to provide the information and evidence requested in the August 2013 letter.  

The Board notes that the parties in the March 2012 JMR advised the appellant that the RO and the Board previously requested that she submit evidence to substantiate her claim and that "she should endeavor to supply the requested information and supporting evidence."  The parties emphasized that the duty to assist is not a one was street.  See Wood v. Derwinski, 1 Vet. App. 406 (1991). 

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Analysis

The appellant is seeking an extension of the delimiting date for payment of educational assistance benefits; so-called "Chapter 35 benefits."  Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. 
§ 21.3021(a)(3)(i). 

Under the rule regarding the payment of educational assistance benefits to a veterans' spouse under Title 38 of the U.S. Code, Chapter 35, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, or any date between these dates, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) The date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; (C) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. 
§ 21.3021(a). 

In spite of the above, however, the 10-year delimiting period may be extended if the eligible spouse: (1) applies for the extension within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result 
from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 (b)(2); 21.3047(a)(i-iv).  The regulations provide that the time limit for filing a claim for an extended period of eligibility under 38 U.S.C.A. § Chapter 35 and 38 C.F.R. § 21.3047 is one year from the date on which the spouse's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  See 38 C.F.R. § 21.1033(c)(2).  The evidence of record does not show that the Appellant filed an application for the 10-year delimiting period to be extended pursuant to 38 C.F.R. § 21.3047.  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c). 

In June 1990 a decision of the Board denied the Veteran increased ratings for residuals of compression fractures of the lumbar spine and posttraumatic stress disorder (PTSD).  In October 1995, that decision was vacated by the Court and remanded for additional development and adjudication. 

A January 1995 rating decision by the RO granted an increased rating for the Veteran's service-connected PTSD, entitlement to total disability benefits based on individual unemployability (TDIU), and basic eligibility to Chapter 35 benefits.  As a result of this decision, the Veteran's combined rating was increased to 80 percent effective January 6, 1993 and 90 percent January 22, 1993.  Eligibility to chapter 35 benefits were established from January 6, 1993.  On February 1, 1995 the Veteran was notified by letter that individual unemployability had been granted as had eligibility to Chapter 35 benefits. 

In June 1995 the Veteran submitted a claim for an earlier effective date for his total rating due to individual unemployability.  Because the vacated June 1990 Board decision included the issue of entitlement to an increased rating for PTSD, the Veteran's representative argued in February 1996 that the effective date of the award of individual unemployability was still a live issue dating back to the Veteran's 1988 claims regarding his low back and PTSD. 

In March 1996 the Board addressed the issues of ratings and effective dates relating to the low back and PTSD.  These matters were remanded to the RO for additional development pursuant to the Court's October 1995 order. 

In February 1997, the RO issued a rating decision granting an effective date of May 13, 1986 for TDIU.  Eligibility to Chapter 35 benefits were established effective May 13, 1986.  The July 1997 letter sent to the Veteran described the rating decision of February 1997, and included a pamphlet entitled "Summary of Education Benefits" which explained the Chapter 35 educational assistance available to the Veteran's son and the appellant, his wife. 

In July 2005 VA received documentation from the appellant requesting payment of educational benefits under Chapter 35.  The RO denied the request, and found that the appellant's delimitating date had been reached in February 2005, thus placing her outside of the window of availability for educational benefits under Chapter 35. 

In August and October 2005 the appellant submitted a statement including a notice of disagreement with VA's determination.  She further stated that, due to the Veteran's service-connected disabilities, combined with the unique medical needs of her two young children with celiac disease, she had been unable to pursue ongoing education.  As her first child was now in grade school, however, she was preparing to begin a five year PhD program to which she had already been accepted.  

In September 2005 VA informed the appellant that her request for an extension of her delimiting date was denied.  In June 2010 the RO asked the appellant to supply information regarding the dates during which she could not attend school due to a disability, and what jobs, if any, she held during this period of disability.  In January 2011 the appellant submitted a letter to VA which repeated her arguments in support of her claim.  The appellant did not directly address the above questions relating to when she became unable to attend schooling or what occupations, if any, that she held during that period.  In October 2012, the appellant again reiterated her contentions that she could not enroll in an educational program until 2005 because of her family's health problems.  The appellant did not reply to the notice letter the RO sent in August 2013 requesting that she provide evidence that shows that she was prevented from initiating or completing an educational because of a disability that she, her spouse or children have endured.  

The appellant has made two primary arguments.  First she challenges that the 10 year period of eligibility began in 1995.  Secondly, she argues that even if the delimiting date had been reached, she is eligible for an extension as she was prevented from initiating or completing the chosen program of education due to the physical or mental disabilities of the Veteran and her children. 

The Board begins by analyzing the appellant's second argument.  The combined level of the Veteran's service connected disability is 90 percent, effective December 1986.  The appellant has also stated that her children require special care and attention due to celiac disease.  The Board has reviewed statements submitted by the appellant, but does not find sufficient evidence has been presented to validate her claim that she has been "prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period" due to the physical or mental disabilities of her husband or children.  See 38 C.F.R.  21.3047(a)(1)(ii).  While the Board recognizes the Veteran's service-connected disabilities, other than the bare allegations the Board finds that the evidence does not show that it was medically infeasible for the appellant to complete a program of education during her period of eligibility.  The regulations provide that it must be clearly established by medical evidence that a program of education was medically infeasible.  See 38 C.F.R. § 21.3047(a)(2)(i).  

Although the Board agrees with the appellant that the disabilities preventing her from an educational program need not be her own disabilities, there is nonetheless no reason to believe that in ten years since she was informed of her eligibility for Chapter 35 benefits, that she was unable to initiate or complete an educational program of her choosing due to the Veteran's or her children's disabilities. 

The Board has also considered the appellant's argument - that the 10-year period of eligibility has not yet expired.  In statements and testimony it was inaccurately stated that the January 1995 rating decision, which was the bases for deliminating the spouse's educational assistance, was vacated by the Court and the February 1997 rating decision granting an earlier effective date for TDIU should be the bases for deliminating her educational assistance.  See e.g. May 2006 Form 9 Appeal, April 2009 Board hearing transcript page 5, and October 2012 statement.  As discussed above, the Court in October 1995, vacated the June 1990 Board decision.  Although the Board's June 1990 decision denying increased ratings for service-connected disabilities was vacated by the Court, the basis of the appellant's Chapter 35 eligibility - was by operation of a January 1995 rating decision by the RO.  That rating decision was not overturned by the Court or any other authority.  That the effective date of TDIU remained in flux until a rating decision of February 1997 does not change that it had nonetheless been established in 1995.  Moreover, the appellant does not dispute that she was notified of Chapter 35 eligibility by way of a letter in February 1995.  In October 2012, she acknowledged that eligibility to Chapter 35 benefits deliminating spouse's educational assistance was established in the January 1995 decision.  

Lastly. In January 2011 the Appellant asserted stated that in 2003 she was first informed that her husband had a total disability that was permanent in nature.  However, the RO in granting Chapter 35 eligibility benefits in January 1995 determined that the Veteran's disabilities were permanent and entitlement to total benefits was static.  The Board finds that the appellant's statement is not credible as it is inconsistent with her acknowledgment of the January 1995 decision.

To recapitulate, the beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is either the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1)  (West 2002); 38 C.F.R. § 21.3046(a).  In this case, the effective date of the Veteran's rating is in 1986, while the date of notification is 1995.  The date more advantageous to the appellant is clearly 1995, and hence that is the date on which such eligibility is found to have begun. 

Based on the foregoing, the Board finds that entitlement to Chapter 35 benefits arouse in 1995, and an extension of the delimitating date of eligibility to Chapter 35 educational benefits is not warranted.  While the Board is sympathetic toward the appellant, the law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c).  See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172   (1992) (the Board must apply "the law as it exists."  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)). 

The Board has also considered the judicial holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the appellant's claim as to extending the delimiting date. In that case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year delimiting period will expire.  38 U.S.C.A. 
§ 3512(b)(1).

The Ozer decision essentially permitted Chapter 35 eligible spouses an unlimited delimiting period for benefits due to the technical problems in the language of Chapter 35.  The Court rendered the Ozer decision on February 6, 2001.  However, subsequently, the United States Congress has changed the law under 38 U.S.C.A. 
§ 3512.  See Public Law No 107-103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 of Title 38, United States Code, who files a claim after December 27, 2001.  In effect, the applicable provisions of Public Law 107-103 invalidated the Ozer decision, at least as to claims brought after that date. 

The applicable provisions of Public Law 107-103, codified under 38 U.S.C.A. 
§ 3512, provide that for all eligibility decisions which are made on or after December 27, 2001, spouses are entitled to a 10-year delimiting period, in which they may, upon first becoming eligible, use Chapter 35 benefits.  The delimiting date is determined as if the Ozer decision never existed.  Although the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer, the appellant does not fall under this finite category.  In this case, the appellant initially filed for Chapter 35 benefits in July 2005, which is after December 27, 2001.  As such, the provisions of Ozer are not applicable.

The Board notes that under 38 U.S.C.A. § 5110(g) , a claimant who is awarded compensation benefits pursuant to a liberalizing law or VA issue may be entitled to benefits prior to the date of her application for benefits. In this case, while the Board concedes that a change in law has occurred, such change was not liberalizing, but restricting.  Furthermore the appellant seeks a later, not earlier, grant of eligibility for Chapter 35 benefits.  Thus the provisions of § 5110(g) are not for application in the immediate case. 

The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

An extension of the delimiting date beyond February 1, 2005, for benefits under the provisions of Chapter 35, Title 38, United States Code, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


